CATES, Presiding Judge
(concurring specially):
Here the baby sitter opened the door beguiled by a felonious ruse. To me this way of getting in falls under constructive breaking. See iv Bl. Com. 226(h).
Thus at Common Law “breaking” included fraud to secure entry — though not attempts thereat. Consent to enter got by a trick is no consent at all. State v. Pierce, 14 Utah 2d 177, 380 P.2d 725; State v. Keys, 244 Or. 606, 419 P.2d 943.1
Our Code (T. 14, § 85) still requires proof of breaking though modern statutes tend to delete it as an element of burglary. See State v. McKinney, Or.App., 535 P.2d 1392; also Ala.Law Inst. proposed revised Criminal Code §§ 2610-12 with commentary.
BOOKOUT, J., concurs herein.

. The “structure” was a pay phone booth. Compare Hulbert, 281 Ala. 712, 208 So.2d 92.